Exhibit 10(a)



SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN


1.
Purpose. This document sets forth the annual incentive plan applicable to
certain employees of Eaton Corporation plc (the “Company”) and its directly and
indirectly controlled subsidiaries (the Company and such subsidiaries being
referred to herein collectively as “Eaton”), including those Eaton executive
officers whose annual incentive compensation for any taxable year the Committee
(hereafter defined) anticipates would not be deductible due to Section 162(m) of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”). This plan, as
amended and restated, is hereinafter referred to as the “Plan.”

The Plan is designed to promote the profitable growth of Eaton by:
a.
Providing rewards for achieving specified performance goals.

b.
Recognizing corporate, business unit and individual performance and achievement.

c.
Attracting, motivating and retaining superior executive talent.



2.
Administration. The Plan shall be administered by the Compensation and
Organization Committee of the Board of Directors (the “Board”) of the Company,
or by any other committee of the Board to whom this authority is delegated by
the Board (the “Committee”). The Committee shall be comprised exclusively of
three or more directors who are not employees and who are “outside directors”
within the meaning of Section 162(m)(4)(C) of the Code. The Committee will
approve the goals, participation, target bonus awards, actual bonus awards,
timing of payment and other actions necessary to the administration of the Plan.
Any determination by the Committee pursuant to the Plan shall be final, binding
and conclusive on all employees and participants and anyone claiming under or
through any of them. The provisions of the Plan are intended to ensure that all
awards granted hereunder to any individual who is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) qualify for the Section
162(m) exception for performance-based compensation, and all awards and the Plan
shall be interpreted and operated consistent with that intention.



3.
Participation. Any Eaton executive officer designated by the Committee in its
sole discretion shall be eligible to participate in the Plan. An employee
participating in the Plan shall not participate in Eaton's Executive Incentive
Compensation Plan.



4.
Establishment of Incentive Opportunities.

a.
On or before March 30 of each year, the Committee shall establish in writing
performance goals (the “Corporate Performance Goals”) to be used in determining
an aggregate amount to be distributed under the Plan (the “Aggregate Incentive
Opportunity”). The Aggregate Incentive Opportunity will be a dollar amount
calculated by reference to specified levels of, growth in, or ratios involving,
the Corporate Performance Goals, which may include any one or more of the
following: the Company's earnings per share, operating earnings per share, total
return to shareholders, cash flow return, cash flow return on gross capital, net
income, net income before tax, return on equity, or return on assets. The
Corporate Performance Goals may be described in terms of Company-wide objectives
or objectives that are related to the performance of any subsidiary, division,
department, or region of, or function in, the Company. The Corporate Performance
Goals may be made relative to the performance of other corporations.

b.
On or before March 30 of each year, the Committee will establish in writing a
percentage share of the Aggregate Incentive Opportunity to each participant (the
“Individual Incentive Opportunity”). The sum of all Individual Incentive
Opportunities will not exceed 100% of the Aggregate Incentive Opportunity. No
participant will be assigned an Individual Incentive Opportunity greater than
$7,500,000.

c.
The method to determine the Aggregate and Individual Incentive Opportunities
shall be stated in terms of objective formulas that preclude discretion to
increase the amount of the award that would otherwise be due upon attainment of
the goals. No provision of the Plan shall preclude the Committee from exercising
negative discretion to reduce any award hereunder.

d.
A participant's Individual Incentive Opportunity in any year is the maximum
amount that the participant may receive under the Plan in that year. Whether or
not a participant will receive all or any portion of his or her Individual
Incentive Opportunity will be based on the achievement of corporate and business
unit financial and strategic objectives established for the year (which may be
based on the Corporate Performance Goals selected for the year, any of the other
performance goals listed above) and on the achievement of individual goals
(collectively, the “Individual Performance Goals”).









--------------------------------------------------------------------------------





1.
Award Determination.

a.
At the end of each year, the Committee will determine the Aggregate Incentive
Opportunity based on the results of the Corporate Performance Goals. The
Committee will certify in writing whether and to what extent the goals have been
achieved.

b.
At the end of each calendar year, the Committee will assess each participant's
performance against the Individual Performance Goals established for each
participant. Based on this assessment, the Committee will determine whether or
not to award the entire Individual Incentive Opportunity or a lesser amount. In
no event will the Individual Incentive Opportunity be greater than the portion
of the Aggregate Incentive Opportunity allocated to the participant.

c.
Awards shall be paid under the Plan for any year solely on account of the
attainment of the performance goals established by the Committee for the entire
year. Awards shall also be contingent on continued employment by Eaton during
the entire year. Exceptions to the requirement of continued employment will
apply in the event of termination of employment by reason of death or disability
(as determined by the Committee). In the event of termination of employment for
these reasons, awards for any incomplete performance year shall be prorated for
the amount of service by the participant during the performance year and shall
be payable to the participant (or his or her estate) at the same time as awards
for such performance year are paid to the other participants and shall be
subject to the same requirements for achievement of the specified performance
goals as apply to such other participants' awards.



2.
Bonus Payments. Awards under the Plan will be paid annually in cash not later
than March 15 of the year following the performance year, provided that awards
or portions thereof may be deferred under Eaton's Deferred Incentive
Compensation Plan II. No payment shall be made under the Plan except in
compliance with all applicable laws and regulations including, without
limitation, compliance with tax requirements. Notwithstanding any other
provision of the Plan to the contrary, awards granted under the Plan are subject
to reduction, cancellation or reimbursement pursuant to any applicable Eaton
compensation recovery policy, as in effect from time to time. Eaton's current
policy, adopted by the Board, provides that, if the Board determines that an
executive engaged in any fraud, misconduct or other bad-faith action that,
directly or indirectly, caused or partially caused the need for a material
accounting restatement for any period as to which a performance-based award was
paid or credited to the executive, the performance-based award is subject to
reduction, cancellation or reimbursement at the discretion of the Board.



3.
No Right to Employment. Neither the adoption of the Plan nor its operation, nor
any document describing or referring to the Plan, or any part thereof, shall
confer upon any participant under the Plan any right to continue in the employ
of Eaton, or shall in any way affect Eaton's right and power to terminate the
employment of any participant under the Plan at any time with or without
assigning a reason therefor, to the same extent as Eaton might have done if the
Plan had not been adopted.



4.
Non-Transferability. No right to payment under the Plan shall be subject to
debts, contract liabilities, engagements or torts of the participant, nor to
transfer, anticipation, alienation, sale, assignment, pledge or encumbrance by
the participant except by will or the law of descent and distribution or
pursuant to a qualified domestic relations order.



5.
Shareholder Approval and Committee Certification Contingencies; Payment of
Awards. Payment of any awards under the Plan for performance years beginning on
or after January 1, 2013 shall be contingent upon the affirmative vote of the
shareholders of at least a majority of the votes cast (including abstentions) at
the annual meeting of the shareholders held in 2013. Unless and until such
shareholder approval is obtained no award shall be paid pursuant to the Plan for
any such performance year. Subject to the provisions of Paragraph 5 above,
payment of any award under the Plan shall also be contingent upon the
Committee's certifying in writing that the performance goals and any other
material terms applicable to such award were in fact satisfied, in accordance
with applicable regulations under Section 162(m) of the Code. Unless and until
the Committee so certifies, such award shall not be paid. Unless the Committee
provides otherwise, (a) earned awards shall be paid promptly following such
certification, and (b) such payment shall be made in cash (subject to any tax
withholding that Eaton may determine applies).

The Plan was originally adopted by the Board of Directors of Eaton Corporation
on January 23, 2008, and the Plan was last approved by the shareholders of Eaton
Corporation on April 23, 2008. The Plan was assumed by the Company, as amended
and restated by the Committee, effective as of February 27, 2013, subject to
approval by the shareholders of the Company with respect to Awards granted under
the Plan for performance years beginning on or after January 1, 2013. To the
extent necessary for purposes of Section 162(m) of the Code, the Plan shall be
resubmitted to shareholders for their reapproval in 2018 (and every five years
thereafter), with respect to awards payable for the tax year commencing
immediately after the year of each such reapproval.






--------------------------------------------------------------------------------



6.
If the Company's shareholders do not approve the Plan, payments that would have
been made pursuant to awards that were made contingent upon obtaining such
approval will not be made. No provision of the Plan shall prevent the Committee
from making any payments or granting any awards outside of the Plan whether or
not such payments or awards qualify for tax deductibility under Section 162(m)
of the Code.





